*422The opinion of the court was delivered by
Powers, J.
I. The jury have found the fact that the plaintiff insisted upon a receipt as a condition to his offer to pay his tax. This he had no right to do. The collector is under no obligation to give a receipt for taxes paid to him. The plaintiff refused to pay unless the receipt was given. This is equivalent to an absolute refusal to pay, and was a waiver of any right to the statutory notice of six days, required by § 8, ch. 8-1, Gen. Sts., to be given before making distress. Downer v. Woodbury, 19 Vt. 329; Wheelock v. Archer et al. 26 Vt. 380; Murlburt v. Green, 42 Vt. 316.
II. The evidence offered by the plaintiff to show that it had been customary for the collector to give receipts for taxes paid, was properly excluded. The duties of collectors in the collection of taxes, are all prescribed by statute, and cannot be varied by custom. We find no error in the trial below, and the'judgment is affirmed.